I reluctantly concur in judgment only. In doing so, I note the following dicta in In re Adoption of Holcomb (1985), 18 Ohio St.3d 361,367, 18 OBR 419, 424, 481 N.E.2d 613, 619:
"This conclusion in no way condones the actions of the uncaring, unworthy, or unscrupulous parent who, after a period of sustained absence, makes an infrequent communication for the sole purpose of frustrating or preventing adoption."
In its interpretation of R.C. 3107.07(A), the Holcomb court concluded that the legislature intended a bright-line, objective meaning of the term "communicate." While not expressly defining that term, the court held that a complete absence of communication is necessary to obviate consent. Id. at 366-367, 18 OBR at 423-424, 481 N.E.2d at 619. In doing so, the court recognized the illogical effect such a ruling has in the case of an "uncaring, unworthy, or unscrupulous parent." I believe that the Supreme Court overlooked the controlling rule of statutory *Page 305 
construction that the legislative edicts should not be construed in a manner that obtains unjust and unreasonable results. R.C.1.47(C). The fact that a parent can require consent to an adoption by an accidental contact with a child during which the parent states that the child is a "little son of a bitch" is an unjust and unreasonable result.
Nonetheless, I am constrained by the Ohio Constitution to join my colleagues in following the syllabus of Holcomb.